Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Mackston, J.), imposed March 27, 1996, upon his convictions of burglary in the second degree (two counts), upon his plea of guilty, to the extent that his sentences were made to run consecutively rather than concurrently.
Ordered that the sentence is modified, on the law, by directing that the sentences for the defendant’s convictions of burglary in the second degree (two counts) run concurrently rather than consecutively.
The sentence was excessive to the extent indicated. Mangano, P. J., Rosenblatt, Altman, Friedmann and Luciano, JJ., concur.